Title: To George Washington from Oliver Wolcott, Sr., 21 January 1796
From: Wolcott, Oliver Sr.
To: Washington, George


          
            Sir
            Connecticut Litchfield January 21st—1796
          
          I conceive it to be my duty to inform you Sir, that in consequence of the death of our late worthy Governor, his Excellency Samuel Huntington, the powers annexed to that office, have devolved upon me, as Lieut. Governor of the State—and to assure you Sir, that whatever official duties you shall require of me, will be strictly observed.
          Permit me Sir, upon this Occasion to express the deep regret

which I have long felt, at the extreme impropriety with which the national Administration has been treated, by disappointed ambition, and by Other motives not less improper—and to assure you Sir, that the people of Connecticut, have ever preserved the most perfect confidence in the Wisdom and Rectitude of your Administration, and are fully perswaded, that in consequence thereof, their Country has been exempted from evils, the most calamitous and distressing, and they are Very sensible that they enjoy every benefit which can possibly be derived from Goverment.
          The favourable Opinion which you have been pleased, Sir, to entertain of my Son by appointing him to the very important and confidential Office of Secretary of the Treasury, excites in me the most agreable reflections—I shall flatter myself Sir, that he will by his Assiduity, discretion and fidelity, continue to merit the confidence which you have placed in him—with great defferance, esteem and respect—I am Sir, your most Obedient and most humble Servant
          
            Oliver Wolcott
          
        